           Case 2:18-cr-00263-JAM Document 54 Filed 02/05/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     MICHAEL SPILLERS
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      )   Case No. 2:18-cr-00263-JAM
                                                    )
11                   Plaintiff,                     )   STIPULATION AND ORDER TO CONTINUE
                                                    )   STATUS CONFERENCE AND EXCLUDE TIME
12   vs.                                            )
                                                    )   Date: February 9, 2021
13   MICHAEL SPILLERS,                              )   Time: 9:30 am
                                                    )   Hon. John A. Mendez
14                   Defendant.                     )
                                                    )
15                                                  )
16
              IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18
     Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19
     for Michael Brandon Spillers, that the status conference, currently scheduled for February 9,
20
     2021, be continued to April 20, 2021 at 9:30 a.m.
21
              Defense counsel requests additional time to investigate the facts and prepare for trial.
22
     Counsel for defendant believes that failure to grant the above-requested continuance would deny
23
     counsel the reasonable time necessary for effective preparation, taking into account the exercise
24
     of due diligence
25
              Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26
     excluded of this order’s date through and including February 9, 2021; pursuant to 18 U.S.C.
27
     §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
28

       Stipulation and Proposed Order to Continue
       Status Conference and Exclude Time
       Case 2:18-cr-00263-JAM Document 54 Filed 02/05/21 Page 2 of 3


1    based upon continuity of counsel and defense preparation.
2
3                                                  Respectfully submitted,
4    Dated: February 5, 2020                       HEATHER E. WILLIAMS
5                                                  Federal Defender
6                                                  /s/ Mia Crager
7                                                  MIA CRAGER
                                                   Assistant Federal Defender
8                                                  Attorney for MICHAEL SPILLERS

9
     Dated: February 5, 2020                       McGREGOR W. SCOTT
10                                                 United States Attorney
11                                                 /s/ James Conolly
                                                   JAMES CONOLLY
12                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Continue
      Status Conference and Exclude Time
       Case 2:18-cr-00263-JAM Document 54 Filed 02/05/21 Page 3 of 3


1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including April
9    20, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the February 9, 2021 status conference shall be continued until April 20, 2021, at 9:30
13   a.m.
14
15   Dated: February 5, 2021                          /s/ John A. Mendez
16                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Continue
      Status Conference and Exclude Time
